Citation Nr: 1612653	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.
 
2.  Entitlement to service connection for gout, to include as secondary to service connected hypertension.
 
3.  Entitlement to service connection for night sweats, to include as secondary to service connected hypertension.
 
4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1992 and from December 1995 to August 1996.  The Veteran also has National Guard service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of entitlement to service connection for an acquired psychiatric disability, gout, night sweats, and obstructive sleep apnea were remanded in September 2015.  Before returning the case to the Board the RO issued a supplemental statement of the case (SSOC) that did not address the issue of service connection for a disability claimed as night sweats.  According to a December 2015 VA memorandum the Appeals Management Center (AMC) determined that the issue was not on appeal.  One of the reasons for this determination is that a statement of the case (SOC) was not issued concerning service connection for night sweats.  However, a February 2013 SOC was issued that addressed this claim and then appropriately certified to the Board.  Therefore, the Board will review this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

VA examinations were conducted in October and November 2015 to determine the etiology of the Veteran's claimed disabilities.  The Board finds that the examinations did not adequately address the questions posed by the Board in the September 2015 remand.  For instance, there are no comments that addressed the Veteran's claim of a disability claimed as night sweats.  Specifically whether this is an identifiable disorder and, if so, whether such a disability is caused or aggravated by the service connected hypertension.  

In regard to the psychiatric claim, after reviewing the evidence, the psychologist concluded that there was no diagnosable psychiatric disorder.  However, in providing her conclusions she failed to address the prior psychiatric diagnoses of anxiety disorder (June 2013 VA examination report) and depressive disorder (October 2000 VA outpatient report), or the Veteran's contention that his inservice excessive use of alcohol was a manifestation of a psychiatric disorder.  The Board is required to consider and address all relevant psychiatric diagnoses during the appeal period.  

Concerning the claim for gout, the VA examiner also concluded that there was no evidence of gout.  Again the examiner did not comment on the prior April 2011 VA diagnosis of gout.  Furthermore, the examiner reported a diagnosis of mild arthritis of the left foot.  As the Board must consider whether any arthritic condition is related to service, further medical commentary is needed regarding the etiology of left foot arthritis diagnosed at the October 2015 arthritis examination.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

According to the medical history provided by the Veteran at an April 2011 VA examination he served in the National Guard until 2001.  However, there are no personnel or medical records from his periods of National Guard duty.  An October 2003 rating action report indicates that service treatment records (STRs) dated from July 1992 to May 2000 were reviewed at that time.  However, these records have not been associated with the Veterans Benefits Management System (VBMS) or Virtual VA e-folders.  It is necessary to determine the exact circumstances surrounding and dates of this service, including insofar as when he was on ACDUTRA and INACDUTRA.  

At VA examination in April 2011, the Veteran reported that he underwent examination when evaluated for employment with the U.S. Postal service.  The RO should assist the Veteran in obtaining all medical records associated with employment with the U.S. Postal services.  

As there is a probability of additional medical records and to avoid piecemeal litigation, the Board will remand all issues. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify whether there are additional service records (STRs and/or SPRs) and determine the exact circumstances and dates of the Appellant's service in the National Guard service-including distinguishing when he was on INACDUTRA versus ACDUTRA.

2.  With the help of the Veteran obtain all pertinent medical records associated with employment with the U.S. Postal services.

3.  Associate the Veteran's most current VA outpatient treatment records with his e-folders.
 
4.  Then the RO should schedule the Veteran for a VA examination of his claimed psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset during the Veteran's active military service or was caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  The examiner should reconcile all previous psychiatric diagnoses (June 2013 VA examination report) and depressive disorder (October 2000 VA outpatient report).

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the e-file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The e-file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.
 
5.  The RO should also schedule the Veteran for a VA examination of his gout and a disability claimed as night sweats.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disabilities had onset during the Veteran's active military service or were caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 

The examiner should address the Veteran's contention that his gout and a disability claimed as night sweats were caused or permanently aggravated by his service connected hypertension, to include any medications prescribed to treat his condition. 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability as well as the prior diagnosis of gouty arthritis in April 2011.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's e-folders and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the e-file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The e-file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 
 
6.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




